DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Amendment filed 11/24/2020. Claims 1 - 20 are pending.  Claims 1, 3-5, 11-16, and 20 are amended. This application is a CON of 16/290,844 filed 3/1/2019 now US Patent 10,734,056 which has PRO 62/768,415 filed 11/16/2018. 

ALLOWABLE SUBJECT MATTER
Claims 1 – 20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 (and claims 2 – 15 which further depend), claim 16 (and claims 17 – 19 which further depend), and claim 20, there is no teaching, suggestion, or motivation for combination in the prior art to amplifier circuit and method of using including first and second transistors configured to transform the first and second currents into voltage samples, and first and second capacitors configured to store the voltage samples, where in a sampling phase, an amplification of the stored voltage samples is performed. 
The prior art made of record and considered pertinent to applicant’s disclosure: U.S. PG Pub US-20040160837-A1 to De Santis et al. (“De Santis”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
When responding to this office action, applicants are advised to provide the examiner with the page and line numbers in the application and/or references cited to assist the examiner.
Conclusion
A shortened statutory period for response to this action is set to expire three months and zero days from the mailing date of this letter. Failure to respond within the period for response will cause this application to become abandoned (see MPEP 710.02(b)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY W BYRNE whose telephone number is (571)270-3308.  The examiner can normally be reached on M-F 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-273-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY W BYRNE/Primary Examiner, Art Unit 2824